ARNOLD, Judge.
This appeal involves an action by the City to recover for certain assessments against property. owned by defendant and annexed on 29 June 1969. Judgment was entered in favor of the City for the base amount of the assessment accounts, but the court expressly held that the City was not entitled to interest upon the accounts.
The City Council, by resolution of 19 November 1962, confirmed the assessments against the property, provided that the assessments would bear interest at six percent per annum, and provided further that the assessments be held in abeyance until such time as the City annexed the property.
Defendant’s brief stipulates that it was error for the court to refuse plaintiff the recovery of interest on the delinquent assessment accounts from 29 June 1969 to 8 April 1975. (G.S. 160A-233 (a)).
Judgment is hereby modified to allow plaintiff to recover interest at the rate of six percent per annun from 29 June 1969 to 8 April 1975.
Modified and affirmed.
Judges Britt and Vaughn concur.